Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1-20 are pending in this application.


Allowable Subject Matter

Claims 1-20 are allowed over the prior art of record.

The prior art of record, alone or in combination, does not expressly teach a computer-implemented method comprising: receiving a query for evaluation against a collection of hierarchically marked data object sets, wherein the query specifies one or more query tokens and one or more query contexts, each query context identifying one or more hierarchical locations to match within a queried hierarchical data structure; identifying first one or more hierarchically marked data object sets in the collection of hierarchically marked data object sets that contain at least one query token of the one or more query tokens by using one or more token lists that specify tokens contained in the collection of hierarchically marked data object sets; identifying second one or more hierarchically marked data object sets in the collection of hierarchically marked data object sets that contain at least one query context of the one or more query contexts by using one or more label lists, the one or more label lists indexing labels, of contexts, contained in the collection of hierarchically marked data object sets; identifying third one or more hierarchically marked data object sets that contain both the at least one query token and the at least one query context by determining each of the third one or more hierarchically marked data object sets are both in the first one or more hierarchically marked data object sets of the collection and in the second one or more hierarchically marked data object sets in the collection; and evaluating the query based at least in part on the third one or more hierarchically marked data object sets of the collection.



Response to Arguments

Applicant’s filing of a terminal disclaimer with respect to nonstatutory double patenting rejection have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1, 8, 10, 11, 18 and 20 has been withdrawn. 

Applicant’s arguments, filed 3/14/2022, with respect to claims rejected under pre-AIA  35 U.S.C. 102(b) and 103(a) have been fully considered and are persuasive.  The corresponding rejections have been withdrawn. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169